J. B. McPHERSON, District Judge.
This is an application, under section 15 of the act, to revoke the discharge of a bankrupt; but there is this fatal defect in the proceeding: Neither by averment in the petition, nor by proof in the testimony that has been laid before me, does it appear that the discharge was “obtained through fraud of the bankrupt,” and that “the knowledge of the fraud has come to the petitioners since the granting of the discharge.” The averments of fraud contained in the petition relate to events occurring several years before the adjudication, and could properly be considered, if at *355all, only upon objection to the granting o£ the discharge. Xo doubt the petitioners intended to interpose such objections at the proper time, namely, within 10 days alter the time fixed for hearing the bankrupt’s application to be discharged; but for some reason no objections were filed, and the discharge was granted in due course. But it was not obtained by the bankrupt’s “fraud,” in any sense of that word, and therefore is not subject to be revoked under the section now being considered.
The rule is discharged, and the petition is dismissed.